 



EXHIBIT 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into as of this 8th day of November, 2006 (the “Amendment Effective
Date”), by and between Theatre Direct NY, Inc., a Delaware corporation (“TDI”),
Broadway.com, Inc., a Delaware corporation (“Broadway”), Hollywood Media Corp.,
a Florida corporation (“HMC”), and Mr. Matthew Kupchin, a New York resident (the
“Employee”).
RECITALS

A.   TDI, a subsidiary of HMC, is a live theater ticketing wholesaler that
provides individuals and group buyers, including travel agents and tour groups,
with access to theater tickets and knowledgeable service, covering shows on
Broadway, off-Broadway, and in London’s West End. TDI also manages a marketing
cooperative that represents participating Broadway shows to the travel industry
around the world.   B.   Broadway, a subsidiary of HMC, offers the ability to
purchase Broadway, off-Broadway and London’s West End theater tickets online
and, through HMC’s 1-800-BROADWAY toll-free number, over the telephone.   C.  
The Employee currently serves as the President and Chief Operating Officer of
each of TDI and Broadway pursuant to a written Employment Agreement with TDI,
Broadway and HMC (the “Current Employment Agreement”) entered into as of May 24,
2005 (the “Effective Date”).   D.   The Employee is experienced in, and
knowledgeable concerning, one or more aspects of the business of TDI and
Broadway (collectively, the “Broadway Ticketing Division”) and is able to render
services to the Broadway Ticketing Division that are of a special, unique,
extraordinary and intellectual character concerning the Broadway Ticketing
Division’s business; and   E.   The Broadway Ticketing Division, HMC and the
Employee mutually desire to amend and restate the Current Employment Agreement
in order to agree upon the terms of the Employee’s future employment with the
Broadway Ticketing Division and related matters as provided in this Agreement.

AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:
     1. Term and Employment Period. The Broadway Ticketing Division shall employ
the Employee, and the Employee shall serve the Broadway Ticketing Division, on
the terms and conditions set forth herein for the period commencing on and as of
the Effective Date and shall terminate on the date three (3) years following the
Effective Date (the “Initial Term”), unless terminated earlier in accordance
with the terms of this Agreement; provided, however, that the term of this
Agreement shall be extended for additional one-year periods (each, an “Extension
Term”) unless any party notifies the other party in writing at least thirty
(30) days prior to the expiration of the Initial Term or any Extension Term. The
Initial Term, together with any Extension Term, is collectively referred to as
the “Employment Period.” Effective as of the Effective Date of this Agreement,
that certain Employment Agreement, dated as of August 11, 2003, by and between
TDI and the Employee (the “Prior Agreement”) is hereby terminated and cancelled
in all respects, and no party thereto or hereto has any obligation to the other
under the Prior Agreement.

 



--------------------------------------------------------------------------------



 



     2. Duties, Responsibilities and Authority of the Employee. During the
Employment Period, the Employee shall serve as the President and Chief Operating
Officer of TDI and the President and Chief Operating Officer of Broadway, shall
report to the Chief Executive Officer, President or Chief Operating Officer of
HMC (as determined by the Chief Executive Officer of HMC), and shall diligently
and faithfully perform all duties and responsibilities as may be assigned to him
from time to time by or upon the authority of Board of Directors of TDI, the
Board of Directors of Broadway or the Chief Executive Officer, President or
Chief Operating Officer of HMC, in each case consistent with his positions. Such
duties shall specifically include: (a) the duty to promptly report to the Chief
Executive Officer, President or Chief Operating Officer of HMC any event or
occurrence in the Broadway Ticketing Division’s business that would reasonably
be expected to be material to such business or HMC; and (b) the duty to obtain
the written consent of the Chief Executive Officer, President or Chief Operating
Officer of HMC prior to the entry into any contract or arrangement by or on
behalf of the Broadway Ticketing Division or its business (i) involving any
payment or series of payments by or to the Broadway Ticketing Division of more
than $15,000, whether in one or a series of transactions, or (ii) which is for a
term of more than two years and is not cancelable by the Broadway Ticketing
Division on sixty (60) days’ or less prior written notice (without penalty or
payment of any kind). The Employee shall at all times perform his duties and
responsibilities under this Agreement and conduct the Broadway Ticketing
Division’s business in compliance with all applicable laws, rules, regulations
or ordinances and in compliance with any judgments, order or decrees or other
legal obligations binding on the Broadway Ticketing Division and HMC. During the
Employment Period, the Employee shall devote all of the Employee’s working time
to the performance of the services required under this Agreement and shall not
engage in any other business matters.
     3. Compensation.
     (a) Base Salary. The Employee shall be paid a base annual salary during the
period he is employed hereunder at the annual rate of two hundred twenty-five
thousand dollars ($225,000) (the “Base Salary”), with such Base Salary (i) to be
deemed effective as of February 11, 2005 and (ii) payable in installments
consistent with the Broadway Ticketing Division’s normal payroll schedule,
subject to applicable withholding and other taxes. In addition, the Base Salary
shall be increased by twenty-five thousand dollars ($25,000) on each of the
first and second anniversaries of the Effective Date.
     (b) Stock Options. On the Effective Date, the Employee shall be granted
options to purchase 40,000 shares (the “Options”) of HMC’s common stock, par
value $.01 per share (the “Common Stock”). The Options will have an exercise
price equal to the closing sale price of the Common Stock on the Nasdaq National
Market on the trading day immediately preceding the Effective Date. The Options
will be fully vested as of the Effective Date and will have a five-year term
from the date of grant. The Options shall be granted under (and therefore
subject to all terms and conditions of) HMC’s applicable stock option plan, as
amended, and any successor plan thereto and all rules and regulations of the
Securities and Exchange Commission applicable to stock option plans.
     (c) EBITDA Bonuses. In addition to the Base Salary set forth above, the
Employee shall have the right to receive additional cash bonuses as follows:

  (i)   2005 EBITDA Bonus. If the Broadway Ticketing Division EBITDA (as defined
in Section 3(d) below) achieved for the fiscal year ended December 31, 2005
equals or exceeds the Broadway Ticketing Division EBITDA budgeted for the fiscal
year ended December 31, 2005, then the Employee shall be entitled to receive a
cash bonus equal to $25,000 (the “2005 EBITDA Bonus”). The 2005 EBITDA Bonus, if
earned, shall be (A) subject to applicable withholding and other taxes and
(B) due and payable on May 31, 2006.

Page 2



--------------------------------------------------------------------------------



 



  (ii)   Annual EBITDA Bonuses. For each of the fiscal years ended December 31,
2005, 2006 and 2007 (each, a “Bonus Year”), the Employee shall be entitled to
receive the following: (A) for the 2005 Bonus Year, the Employee shall be
entitled to receive a cash bonus equal to ten percent (10%) of the difference
between the Broadway Ticketing Division EBITDA achieved for the fiscal year
ended December 31, 2005 and the Broadway Ticketing Division EBITDA achieved for
the fiscal year ended December 31, 2003; (B) for the 2006 Bonus Year, the
Employee shall be entitled to receive a cash bonus equal to ten percent (10%) of
the difference between the Broadway Ticketing Division EBITDA achieved for the
fiscal year ended December 31, 2006 and the Broadway Ticketing Division EBITDA
achieved for the fiscal year ended December 31, 2004; and (C) for the 2007 Bonus
Year, the Employee shall be entitled to receive a cash bonus equal to ten
percent (10%) of the difference between the Broadway Ticketing Division EBITDA
achieved for the fiscal year ended December 31, 2007 and the Broadway Ticketing
Division EBITDA achieved for the fiscal year ended December 31, 2005. Each of
the above referenced bonuses, if earned, shall be (1) subject to applicable
withholding and other taxes and (2) due and payable on May 31 in the year
following the Bonus Year applicable to such bonus.     (iii)   For purposes of
this Agreement, “Broadway Ticketing Division EBITDA” for any specified period
means the Broadway Ticketing Division’s Net Income for such specified period
plus (i) federal income taxes deducted in determining the Broadway Ticketing
Division’s Net Income for that period, (ii) any interest on indebtedness for
borrowed money deducted in determining the Broadway Ticketing Division’s Net
Income for that period, and (iii) any depreciation expense and amortization
expense (including any amortization for equipment, software or labor expenses
paid in cash during the applicable period) deducted in determining the Broadway
Ticketing Division’s Net Income for that period. The parties acknowledge that
any negative EBITDA incurred at Theatre.com UK Limited will be excluded from the
calculation of Broadway Ticketing Division EBITDA for purposes of calculating
the annual EBITDA bonuses pursuant to Section 3(c)(ii) above; provided, that any
future positive EBITDA generated by Theatre.com UK Limited will be excluded from
the annual calculations of Broadway Ticketing Division EBITDA until such time
that the aggregate amount of positive EBITDA generated by Theatre.com UK Limited
exceeds the aggregate amount of negative EBITDA incurred at Theatre.com UK
Limited previously excluded from such annual EBITDA calculations pursuant to
this sentence. Broadway Ticketing Division EBITDA shall be determined in good
faith by HMC’s principal accounting officer (which person currently is HMC’s
Chief Accounting Officer), based upon (A) generally accepted accounting
principles in the United States (“GAAP”), (B) the Broadway Ticketing Division’s
financial statements prepared in accordance with GAAP consistent with past
practice to the extent permissible and practicable (including as prepared in
connection with the preparation and audit of HMC’s audited consolidated
financial statements (“HMC Financial Statements”)) and (C) the HMC Financial
Statements. The Employee shall have the right to review any documents related to
the calculation of Broadway Ticketing Division EBITDA and to receive a written
explanation of how the Broadway Ticketing Division EBITDA was determined for
each Bonus Year.

     (d) Change of Control Bonuses. In addition to the Base Salary and EBITDA
bonuses set forth above, the Employee shall have the right to receive one of the
change of control bonuses detailed in Section 3(d)(i) and Section 3(d)(ii)
below, depending on which bonus, if any, is triggered first:

Page 3



--------------------------------------------------------------------------------



 



  (i)   Broadway Change of Control Bonus. Upon the consummation of a Sale
Transaction (as defined below) at any time during the Employment Period, the
Employee shall be entitled to receive from HMC a lump sum payment in cash equal
to the greater of (A) one million dollars ($1,000,000) and (B) two percent (2%)
of the Net Proceeds paid to HMC or any of its affiliates pursuant to such Sale
Transaction, subject to applicable withholding and other taxes (the “Broadway
Bonus Payment”), and further subject to the terms set forth herein, including,
but not limited to the employment commitment described in Section 3(d)(iv)
below. For purposes of this Agreement: (1) “Sale Transaction” means the sale or
transfer to a third party of at least fifty-one percent (51%) of the capital
stock of the Broadway Ticketing Division or all or substantially all of the
assets of the Broadway Ticketing Division through any structure or form of
transaction (whether or not in connection with a liquidation of the Broadway
Ticketing Division), including, but not limited to, a direct or indirect
acquisition, merger, consolidation, restructuring, liquidation or any similar or
related transaction; provided, that any joint venture, merger or similar
transaction in which the Employee remains the President and Chief Operating
Officer (or position of equal authority) of TDI and Broadway and the Broadway
Ticketing Division or HMC retains a controlling interest shall not be deemed a
Sale Transaction hereunder; and (2) “Net Proceeds” shall mean the aggregate
consideration paid to HMC pursuant to the Sale Transaction less (x) prorations
for any prepaid expenses, (y) any legal, investment banking or other fees and
expenses incurred by HMC in connection with such Sale Transaction and (z) the
aggregate purchase price paid, and related fees and expenses incurred, by
Broadway and/or HMC in connection with the acquisition of any businesses by
Broadway or its affiliates on or after the Amendment Effective Date.     (ii)  
HMC Change of Control Bonus. Upon the consummation of a Change of Control of HMC
(as defined below) at any time during the Employment Period, the Employee shall
be entitled to receive from HMC a lump sum payment in cash equal to the greater
of (A) one million dollars ($1,000,000) and (B) an amount equal to two (2) times
the salary and bonuses paid to the Employee pursuant to this Agreement during
the twelve (12) consecutive calendar months immediately preceding the date of
such Change of Control of HMC, in either case subject to applicable withholding
and other taxes (the “HMC Bonus Payment”), and further subject to the terms set
forth herein, including, but not limited to the employment commitment described
in Section 3(d)(iv) below. For purposes of this Agreement, “Change of Control of
HMC” shall mean any of the following: (1) the acquisition by any person, entity
or group of fifty-one percent (51%) or more of HMC’s voting securities after
which HMC’s current members of the Board of Directors (“Board”) cease to
constitute at least a majority of the Board; (2) HMC’s current Board members (or
persons appointed by them) cease to constitute at least a majority of the Board;
(3) HMC’s shareholders approve a reorganization, merger or consolidation that
results in current shareholders holding less than fifty-one percent (51%) of
HMC’s stock and HMC’s current Board members cease to constitute at least a
majority of the Board; or (4) the shareholders of HMC approve (x) a plan of
liquidation or dissolution of HMC or (y) an agreement for the sale or
disposition by HMC of all or substantially all of its assets, and such plan or
agreement is consummated.     (iii)   Additional Bonus Trigger. The Employee
shall also be entitled to receive the Broadway Bonus Payment or HMC Bonus
Payment, as applicable, if the Employee is terminated without Cause (as defined
below) within six (6) months prior to the date of any Sale Transaction or Change
of Control of HMC, as applicable (the “Additional Bonus Trigger”).

Page 4



--------------------------------------------------------------------------------



 



  (iv)   Employment Commitment. If the Sale Transaction or Change of Control of
HMC triggering the applicable bonus payment occurs while the Employee is
actively employed by the Broadway Ticketing Division, then, if requested by the
Broadway Ticketing Division, the Employee agrees to continue his employment with
the Broadway Ticketing Division for a period of up to one (1) year following the
date of the Sale Transaction or Change of Control of HMC, as applicable,
irrespective of the length of time remaining in the Employment Period (the
“Transition Period”).     (v)   Timing of Bonus Payments.

  (A)   If the Sale Transaction or Change of Control of HMC occurs while the
Employee is employed and the Broadway Ticketing Division requests that the
Employee continue his employment during the Transition Period, then (1) fifty
percent (50%) of the applicable bonus payment will be paid to the Employee by
HMC upon the closing of the Sale Transaction or Change of Control of HMC and
(ii) fifty percent (50%) of the applicable bonus payment will be held in an
interest bearing escrow account, with principal and interest to be paid to the
Employee upon the earlier to occur of (x) the expiration of the Transition
Period or (y) the date six (6) months after the date of the Sale Transaction or
Change of Control of HMC, subject to the Employee’s prior voluntary execution of
a written release of any and all claims the Employee may assert against the
Broadway Ticketing Division, HMC or any HMC Entity, including without limitation
any claims for lost wages or benefits, stock options, compensatory damages,
punitive damages, attorneys’ fees, equitable relief or any other form of damages
or relief (excluding claims for amounts which may be payable pursuant to this
Agreement), which release shall be mutually agreed upon by the Employee and the
Broadway Ticketing Division (a “Release”); provided, that the Employee is not
terminated for Cause (as defined below) prior to the expiration of the
Transition Period.     (B)   If the Sale Transaction or Change of Control of HMC
occurs while the Employee is actively employed by the Broadway Ticketing
Division, but the Employee is not asked to continue his employment during the
Transition Period, then, subject to the Employee’s prior voluntary execution of
a Release, one hundred (100%) of the applicable bonus payment will be paid to
the Employee by HMC upon the closing of the Sale Transaction or Change of
Control of HMC.     (C)   If the applicable bonus payment is owed to Employee as
a result of the Additional Bonus Trigger, then, subject to the Employee’s prior
voluntary execution of a Release, one hundred (100%) of such bonus payment will
be paid to the Employee by HMC upon the date of the Sale Transaction or Change
of Control of HMC.

  (vi)   Additional Compensation. In the event of a Sale Transaction or Change
of Control of HMC, then in addition to the applicable bonus payment the Employee
would be entitled to: (A) full vesting of any options or shares held by the
Employee to the extent not already fully vested; and (B) in the event that the
Broadway Bonus Payment is deemed to be an “excess parachute payment” under
Section 280G of the Internal Revenue Code, then the Broadway Bonus Payment shall
be increased by an amount sufficient to place the Employee in the same financial
position that he would have been in had the Broadway Bonus Payment not been
deemed an “excess parachute payment.”

Page 5



--------------------------------------------------------------------------------



 



     4. Place of Performance. Except for required travel on the Broadway
Ticketing Division’s business, the Employee shall be based at the Broadway
Ticketing Division’s offices in New York, New York or, as the Broadway Ticketing
Division may from time to time determine in its sole discretion, at such other
location within a thirty-mile radius thereof.
     5. Vacation. The Employee shall be entitled to vacation accruable in
accordance with HMC’s general vacation policy, commensurate with other employees
of the Broadway Ticketing Division, HMC or any of its wholly-owned subsidiaries,
commensurate with other such employees holding similar titles.
     6. Employee Benefits. The Employee shall be eligible to participate in all
employee benefit plans and benefit programs of the Broadway Ticketing Division
or HMC in effect during the Employment Period to the same extent as other active
employees of the Broadway Ticketing Division or HMC. The Broadway Ticketing
Division or HMC, as applicable, may, without notice, change, modify, amend, or
terminate any employee benefit plans and benefit programs that may be in effect
either on the Effective Date or as may be adopted later.
     7. Trade Secrets. The Employee acknowledges and agrees that, among the
Employee’s duties for the Broadway Ticketing Division, the Employee will be
employed by the Broadway Ticketing Division in a position that could provide him
access to designs, plans, information, practice improvements, developments,
ideas or discoveries, whether patentable or unpatentable, which afford the
Broadway Ticketing Division competitive advantages, and which the Broadway
Ticketing Division takes steps to protect the confidentiality thereof
(collectively hereinafter referred to as “Trade Secrets”). The Employee
acknowledges that all Trade Secrets shall be and remain the sole and exclusive
property of the Broadway Ticketing Division. The Employee hereby assigns, and
agrees to assign, to the Broadway Ticketing Division all of the Employee’s
right, title and interest in and to any and all Trade Secrets developed by the
Employee in the scope of his employment by the Broadway Ticketing Division.
Employee’s Initials      /s/ MK     
     8. Copyrights. The Employee agrees that all right, title and interest in
any and all copyrights, copyright registrations and copyrightable works that the
Employee authors or creates in the scope of his employment with the Broadway
Ticketing Division shall be the sole and exclusive property of the Broadway
Ticketing Division, and agrees that such works comprise works made for hire. The
Employee hereby assigns, and agrees to assign, all right, title and interest in
any and all copyrights, copyright registrations and copyrightable works authored
or created by the Employee in the scope of his employment by the Broadway
Ticketing Division.
Employee’s Initials      /s/ MK     
     9. Non-Competition and Non-Solicitation.
     (a) Covenants Not to Compete. Except in connection with his performance of
services for the Broadway Ticketing Division or any HMC Entity and/or to the
extent otherwise expressly permitted herein, at all times while the Employee is
employed by the Broadway Ticketing Division or any HMC Entity and for a period
of (i) one (1) year immediately following termination of the Employee’s
employment with the Broadway Ticketing Division or any HMC Entity, if such
termination is without Cause (as defined in Section 12(b) below), or (ii) two
(2) years immediately following termination of the Employee’s employment with
the Broadway Ticketing Division or any HMC Entity for Cause or in the event of
termination of employment by the Employee for any reason, the Employee shall
not, directly or indirectly, engage in or have any interest in, or assist or
render services (whether or not for compensation, and whether as a director,
officer, managing member, partner, shareholder, creditor, employee, agent,
advisor or consultant) to or for any sole proprietorship,

Page 6



--------------------------------------------------------------------------------



 



corporation, company, limited liability company, partnership, association,
venture or business or any other person or entity (whether as an employee,
officer, director, partner, shareholder, managing member, venturer, agent,
security or equity holder, creditor, consultant or otherwise) that directly (or
through any affiliated entity) competes or expects to compete with the Broadway
Ticketing Division’s business anywhere in the United States, Canada or Europe;
provided, however, that this Section 9(a) shall not prohibit the Employee’s
ownership, solely as an investment, of securities of any issuer that are
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Employee does not (A) directly or indirectly own (legally or
beneficially) or control more than five percent (5%) of any class of capital
stock or other equity of such issuer, or (B) control, acquire a controlling
interest in or become a member of a group which exceeds such five percent (5%)
ownership or exercises direct or indirect control of such issuer. For purposes
hereof, the Broadway Ticketing Division’s business shall mean the on-line and
off-line Broadway and off-Broadway ticketing of the Broadway Ticketing Division,
any other live theater ticketing that the Broadway Ticketing Division has
provided within six (6) months of the date of termination of the Employee’s
employment, and any and all businesses operated by the Broadway Ticketing
Division and its affiliates on the date of termination of the Employee’s
employment. For purposes of this Agreement, HMC and its subsidiaries, together
with any nonconsolidated businesses of HMC, including MovieTickets.com and Netco
Partners, are referred to herein as the “HMC Entities” or individually as an
“HMC Entity.”
     (b) Covenant Not to Solicit or Interfere. Except in connection with his
performance of services for the Broadway Ticketing Division or any HMC Entity,
the Employee agrees during the Term and for a period of (i) one (1) year
immediately following termination of the Employee’s employment with the Broadway
Ticketing Division or any HMC Entity, if such termination is without cause (as
defined in Section 12(b) below), or (ii) two (2) years immediately following
termination of the Employee’s employment with the Broadway Ticketing Division or
any HMC Entity for Cause or in the event of termination of employment by the
Employee for any reason, the Employee shall not interfere with the business of
the Broadway Ticketing Division or any HMC Entity within the United States,
Canada or Europe in any manner for the purpose of (A) hiring away any employees
of the Broadway Ticketing Division or any HMC Entity, or (B) soliciting
customers or business relationships of the Broadway Ticketing Division or any
HMC Entity. Particularly, but without limitation, the Employee shall not,
directly or indirectly, for himself or for any other person, firm, corporation,
partnership, sole proprietorship, association, venture or business or any other
entity (I) solicit the termination of employment of, attempt to divert any
employee, employ or attempt to employ or enter into a contractual arrangement
with any employee or former employee of the Broadway Ticketing Division or any
HMC Entity, unless such employee or former employee has not been employed by the
Broadway Ticketing Division or any HMC Entity for a period in excess of one
(1) year, and/or (II) call on or solicit any of the actual or targeted
prospective customers and/or clients of the Broadway Ticketing Division or any
HMC Entity on behalf of any person or entity in connection with any business
that competes with the Broadway Ticketing Division or any HMC Entity, nor shall
the Employee make known the names and addresses of such customers and/or clients
or any information relating in any manner to the Broadway Ticketing Division’s
or any HMC Entity’s trade or business relationships with such customers and/or
clients, other than in connection with the performance of his employment duties
for the Broadway Ticketing Division or any HMC Entity, nor shall the Employee
divert or attempt to divert any business or customer of the Broadway Ticketing
Division or any HMC Entity.
     (c) Blue Pencilling. In the event any provision of this Section 9 is held
by an arbitrator or court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way. Without in any way
limiting the generality of the preceding sentence, in the event the covenant not
to compete contained herein and/or the non-solicitation covenant contained
herein, in the view of a court or arbitrator asked to rule upon the issue, is
deemed unenforceable by reason of covering too large an area, too long a period
of time or too many business activities, then the same shall be deemed to cover
only the largest area, the longest time period or the most business activities,
as the case may be, which will not render it unenforceable (as determined by the
court or arbitrator, as applicable).

Page 7



--------------------------------------------------------------------------------



 



     (d) It is expressly recognized and agreed that the covenants set forth in
this Section 9 are for the purposes of restricting the activities of the
Employee only to the extent necessary for the protection of the legitimate
business interests of the Broadway Ticketing Division and the HMC Entities, and
the Broadway Ticketing Division and the Employee agree that said covenants are
reasonable for that purpose and that such covenants do not and will not preclude
the Employee from engaging in activities sufficient for the purpose of earning a
living.
     10. Proprietary Information. The Employee acknowledges and agrees that
certain non-public information obtained by the Employee relating or pertaining
to the Broadway Ticketing Division’s businesses, projects, products, services,
trade secrets, confidential information (including methods of operations and
financial information), unpublished know-how (whether patented or unpatented)
and other business information not easily accessible to other persons in the
trade and which give the Broadway Ticketing Division a competitive advantage and
which the Broadway Ticketing Division takes steps to keep confidential
(collectively, the “Proprietary Information”), are proprietary in nature;
provided, however, there shall be excluded from the meaning of Proprietary
Information any information which is or becomes generally known within the
industry through some non-confidential source other than the Employee. The
Employee acknowledges that the Proprietary Information shall be considered by
the Employee to be confidential, and the Employee covenants and agrees not to
publish, disclose or reveal (whether directly or indirectly) any part of the
Proprietary Information to any entity or person or use the same for his/her own
purposes or personal gain or the purposes of other, during the Employment Period
or after termination or expiration of this Agreement. Upon termination
(voluntary or otherwise) of the Employee’s employment with the Broadway
Ticketing Division, the Employee will return to the Broadway Ticketing Division
all things belonging to the Broadway Ticketing Division, and all documents,
records, notebooks and tangible articles containing or embodying any Proprietary
Information, including copies thereof, then in the Employee’s possession or
control, whether prepared by the Employee or others, will be left with the
Broadway Ticketing Division.
Employee’s Initials      /s/ MK     
     11. Remedies. The Employee acknowledges that the Employee’s services are of
a special, unique, unusual, extraordinary and intellectual character with regard
to the development of the Broadway Ticketing Division’s businesses and that in
the each and every breach or violation or threatened breach or violation by the
Employee of any terms and conditions of this Agreement by the Employee
(including but not limited to Sections 7, 8, 9 and 10 above), the Broadway
Ticketing Division’s remedies at law may be inadequate and that the Broadway
Ticketing Division, in addition to all other remedies available to it
(including, without limitation, specific performance of the provisions hereof),
shall be entitled to seek to enjoin the commencement or continuance thereof and
may, with notice to the Employee, apply to any court of competent jurisdiction
for entry of equitable relief, including, without limitation, an immediate
restraining order or injunction.
Employee’s Initials      /s/ MK     
     12. Termination.
     (a) Death or Disability. In the event the Employee dies or becomes disabled
during the Employment Period, this Agreement shall terminate on the date on
which death or disability occurs and the sole remaining obligations of the
Broadway Ticketing Division under this Agreement shall be to pay the Employee or
the Employee’s named beneficiary or heirs any unpaid Base Salary or bonus
amounts due the Employee for the period through and until the date of the
Employee’s disability or death and any unreimbursed previously approved business
expenses. For purposes of this Agreement, the Employee shall be considered
“disabled” when, as the result of injury or sickness, the Employee has been
wholly and continuously disabled and prevented from performing the Employee’s
duties for ninety (90) consecutive days.

Page 8



--------------------------------------------------------------------------------



 



     (b) Cause. The Broadway Ticketing Division may terminate the Employee’s
employment and all of the Broadway Ticketing Division’s and HMC’s obligations
hereunder solely for Cause (as defined below), by written notice to the Employee
particularizing the conduct constituting the Cause. In the event the Broadway
Ticketing Division invokes its right as described in this paragraph, and the
Employee challenges the Broadway Ticketing Division’s interpretation of the
definition of cause, then such dispute shall be settled by binding arbitration
in accordance with Section 13(g) below. For purposes of this Agreement, “Cause”
shall be defined as (i) willful misconduct or intentional or continual failure
to perform stated and material duties after thirty (30) days written notice
particularizing the failure to perform and an opportunity to cure any failure or
default, (ii) a known breach of fiduciary duties where the Broadway Ticketing
Division gives to the Employee notice particularizing the breach and the
Employee is given a reasonable opportunity to remedy or cure the breach, or
(iii) if the Employee (A) commits any acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude resulting in material harm to
the Broadway Ticketing Division, (B) purposefully engages in any conduct that
gives rise to material liability of the Broadway Ticketing Division or HMC under
applicable laws, including, but not limited to, laws relating to discrimination
and harassment in employment unless pursuant to an instruction from the
Supervisor, or (C) purposefully engages in conduct foreseeably likely to be, and
that in fact is, detrimental to the business, reputation, character or standing
of the Broadway Ticketing Division or HMC. In the event the Broadway Ticketing
Division terminates this Agreement for Cause or in the event the Employee
voluntarily resigns from the employment of the Broadway Ticketing Division for
any reason or by reason of disability or death, the Broadway Ticketing Division
shall no longer be obligated to make any further salary, bonus or other payments
to the Employee except insofar as they have accrued as of the date the
Employee’s employment terminates. Other than as expressly set forth hereinabove,
upon any such termination, the Employee shall cease to have any future rights
under this Agreement, including but not limited to Section 3(c) herein.
     (c) Other. The Broadway Ticketing Division may, upon sixty (60) days’
notice, terminate the Employee’s employment for reasons other than for Cause, in
the sole discretion of the Broadway Ticketing Division, by written notice to the
Employee. In the event that this Agreement is terminated by the Broadway
Ticketing Division other than for Cause, death or disability, upon the
Employee’s prior voluntary execution of a Release, the Broadway Ticketing
Division shall be obligated to pay the Employee (which shall constitute HMC’s
sole obligation hereunder) (i) any bonus due and owing as calculated in
accordance with Section 3(c) above as of the effective date of such termination
and (ii) a cash payment equal to either (A) the Base Salary described in
Section 3 for the shorter of (1) the remainder of the Employment Period and
(2) one year after the effective date of such termination or (B) either the
Broadway Bonus Payment or the HMC Bonus Payment set forth in Section 3(d) above,
if payment of either bonus is triggered in accordance with the terms thereof.
Other than as expressly set forth hereinabove, upon any such termination, the
Employee shall cease to have any further rights under this Agreement.
     13. General.
     (a) Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by registered
or certified mail, return receipt requested or when sent by overnight delivery
service, obtained signature for delivery.

     
If to the Employee at:
  Matthew Kupchin
 
  8 West 76th Street
 
  Apartment #4A
 
  New York, NY 10023
 
  Facsimile: (212) 541-4338
 
   
and if to the Broadway
   
Ticketing Division or HMC, at:
  Hollywood Media Corp.
 
  2255 Glades Road, Suite 221A
 
  Boca Raton, FL 33431
 
  Attention: Mitchell Rubenstein
 
                      Chief Executive Officer
 
  Facsimile: (561) 998-2974
 
   
with a copy to:
  Hollywood Media Corp.
 
  2255 Glades Road, Suite 221A
 
  Boca Raton, FL 33431
 
  Attention: Legal Department
 
  Facsimile: (561) 998-2974

Page 9



--------------------------------------------------------------------------------



 



     (b) Assignment. This Agreement shall inure to the benefit of, and shall be
binding upon, the Broadway Ticketing Division and its successors and assigns,
including any person with which the Broadway Ticketing Division may merge,
consolidate or transfer all or substantially all of its assets. Insofar as the
Employee is concerned, this Agreement, being personal, cannot be assigned.
     (c) Governing Law. The validity, construction, performance and enforcement
of this Agreement shall be governed by the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws.
     (d) Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement
     (e) Entire Agreement. This Agreement contains the entire agreement between
the parties hereto and supersedes all prior agreements and understandings, oral
or written, between the parties hereto with respect to the subject matter
hereof.
     (f) Amendment. This Agreement may not be amended, modified, superseded,
canceled, renewed or extended other than by written instrument executed by both
of the parties hereto, or in the case of waiver, by the party waiving
compliance.
     (g) Arbitration. Except as otherwise provided in Section 11 hereof, the
Employee, the Broadway Ticketing Division and HMC each agree that any and all
disputes and claims arising out of or related to the Employee’s employment by
the Broadway Ticketing Division or the termination thereof, shall be submitted
to binding arbitration in New York County, New York pursuant to the
then-existing model employment dispute rules of the American Arbitration
Association (“Rules”), before three (3) arbitrators to be selected pursuant to
the then-existing Rules. THE EMPLOYEE HEREBY ACKNOWLEDGES, UNDERSTANDS AND
AGREES THAT, IN AGREEING TO SUBMIT SUCH DISPUTES AND/OR CLAIMS TO ARBITRATION,
EACH OF THE EMPLOYEE, THE BROADWAY TICKETING DIVISION AND HMC GIVE UP THE RIGHT
TO HAVE THE DISPUTE(S) OR CLAIMS(S) HEARD IN A COURT OF LAW BY A JUDGE OR JURY.
However, nothing herein shall in any way limit either the Employee’s, the
Broadway Ticketing Division’s or HMC’s statutory rights and/or remedies, all of
which are reserved and may be alleged in the arbitration process, and nothing
herein shall in any way limit the Broadway Ticketing Division’s or HMC’s rights
under Section 11 hereof. Moreover, nothing herein shall restrict any resort to
any statutory agency charged with enforcing any of the Employee’s, the Broadway
Ticketing Division’s or HMC’s statutory rights and/or remedies; however the
review of any such agency’s actions shall be had before the arbitrators as
discussed above and not before a judge or jury. By signing this Agreement, the
Employee understands that the Employee may not have a jury decide any dispute or
claim, but that any such dispute or claim shall be decided only by the
arbitrators. The arbitrators shall issue a written decision, including the
arbitrators’ written findings and conclusions upon which any award is based.
Each party shall bear its own costs and expenses and an equal share of the
arbitrators’ and administrative fees of arbitration, except that the arbitrators
shall be authorized, in their discretion, to award fees and expenses to a
prevailing party in the interests of justice.

Page 10



--------------------------------------------------------------------------------



 



     (h) Waiver. The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by either party of the breach of any
term or covenant contained in this Agreement, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such breach, or waiver of the breach of any other
term or covenant contained in this Agreement.
     (i) Agents for the Broadway Ticketing Division for this Agreement. The
parties agree that the Employee shall not and is not permitted to take any
action or make any decision for or on behalf of or in the name of the Broadway
Ticketing Division with respect to the Broadway Ticketing Division’s exercise of
its rights under or with respect to this Agreement.
     (j) Severability. Invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provisions.
     (k) SEC Filing. The Employee acknowledges that HMC may file this Agreement
as part of its filing requirements with the U.S. Securities and Exchange
Commission and the Employee consents to such filing as determined and made by
HMC in its sole discretion.
     (l) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
[Signatures to Follow]

Page 11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first above written.

            THEATRE DIRECT NY, INC.
      /s/ Mitchell Rubenstein       Name:   Mitchell Rubenstein      Title:  
Chairman and Co-Chief Executive Officer        BROADWAY.COM, INC.
      /s/ Mitchell Rubenstein       Name:   Mitchell Rubenstein      Title:  
Chairman        HOLLYWOOD MEDIA CORP.
      /s/ Mitchell Rubenstein       Name:   Mitchell Rubenstein      Title:  
Chairman and Chief Executive Officer        THE EMPLOYEE:
      /s/ Matthew Kupchin       Matthew Kupchin           

Page 12